
	

113 HR 1109 IH: To amend title 10, United States Code, to require cost or price to the Federal Government be given at least equal importance as technical or other criteria in evaluating competitive proposals for defense contracts.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1109
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require cost or
		  price to the Federal Government be given at least equal importance as technical
		  or other criteria in evaluating competitive proposals for defense
		  contracts.
	
	
		1.Requirement that cost or
			 price to the Federal Government be given at least equal importance as technical
			 or other criteria in evaluating competitive proposals for defense
			 contracts
			(a)RequirementSubparagraph
			 (A) of section 2305(a)(3) of title 10, United States Code, is amended by
			 striking proposals; and at the end of clause (ii) and all that
			 follows through the end of the subparagraph and inserting the following:
			 proposals and that must be assigned importance at least equal to all
			 evaluation factors other than cost or price when combined..
			(b)WaiverSection
			 2305(a)(3) of such title is further amended by striking subparagraph (B) and
			 inserting the following:
				
					(B)The requirement of
				subparagraph (A)(ii) relating to assigning at least equal importance to
				evaluation factors of cost or price may be waived by the head of the agency.
				The authority to issue a waiver under this subparagraph may not be
				delegated.
					.
			(c)ReportSection
			 2305(a)(3) of such title is further amended by adding at the end the following
			 new subparagraph:
				
					(C)Not later than 180
				days after the end of each fiscal year, the Secretary of Defense shall submit
				to Congress, and post on a publicly available website of the Department of
				Defense, a report containing a list of each waiver issued by the head of an
				agency under subparagraph (B) during the preceding fiscal
				year.
					.
			
